I dissent from the modification, for the reason that under the terms of act 385 of the General Assembly of 1941, the method for determining the amount of state aid to which appellee, improvement district, is entitled is specifically set out in 10, sub-section (a). The act requires that the amount of state aid shall be determined by the State Highway Commission, which shall report its finding to the State Treasurer, who in turn issues voucher to the district in payment.
The record before us discloses that the State Highway Commission, through its engineer, W. W. Mitchell, made its report in compliance with the statute. This report contains, among other things, the following: *Page 74 
"That the State Highway Commission has determined in the manner prescribed in 10, sub-section (a) of said act 385, that the total cost of that part of Paving Improvement District No. 4 of Marianna, Arkansas, representing a highway continuation which, on or before January 1, 1939, was located within the corporate limits of the city of Marianna, Arkansas, was $1,328.96."
This report stands in the record unamended, and it is my view that the only legal means by which the taxpayers' money may be paid out to the various improvement districts entitled to state aid, is upon a strict compliance with the provisions of act 385 and necessarily upon the report of the state highway engineer.
I find nothing either in the agreed statement of facts, or in any part of the record, that shows that the report of the State Highway Commission, through its engineer, is incorrect. While we try the cause here de novo, we can only try it upon the record before us.
It is my view, therefore, that this court is not justified in raising the allowance to this district from $1,328.90 to more than $22,000.